UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6258


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIMBERLY WIGGS, a/k/a Kim R. Wiggs,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00095-REP-1; 3:08-cv-00791-REP)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kimberly Wiggs, Appellant Pro Se. Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kimberly Wiggs seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.               28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial      showing        of        the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that     reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,          537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that     Wiggs    has   not    made     the       requisite      showing.

Accordingly,       we     deny    Wiggs’s       motion     for       a     certificate     of

appealability,       deny    leave    to    proceed       in    forma       pauperis,      and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions      are    adequately          presented      in    the



                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3